Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-3 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 1 to recite that the claimed slits “are integrally formed therein to extend along a thigh extending direction.” And that the thigh belt “is slidable along a direction that is perpendicular to the thigh extending direction of the slits.” In response to Applicant’s amendment Examiner has added reference Endo (US Pub No.: 2017/0071814) to the rejections of claim 1-3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2017/0065441) in view of Hayama (US Pub No.: 2012/0316477) and Endo (US Pub No.: 2017/0071814).
Regarding claim 1, Lee discloses an assist device (as per the abstract) that reduces a load on a lower back of a user by assisting the user with a movement of each thigh of the user relative to the lower back (thigh supporting is disclosed in [0025] with assisting of motion at the thigh being disclosed in [0063]), the assist device comprising: a body-worn component worn at least around a hip of the user (figure 2 part 42 is at about the hip of a user); a thigh unit (figure 1 part 54 is mounted on the thigh) mounted on the body-worn component and each thigh of the user (part 54 is on the thigh and is attached to the body worn component part 42), the thigh unit being configured to transmit assist torque for assisting the user with a movement of the thigh relative to the lower back or a movement of the lower back relative to the thigh (the device of Lee would move the thigh of the user as per [0063] via driving module 30 disclosed in [0067]. This would allow the thigh to move relative to the back of the user); a torque generation unit (consisting of the driving module 30, and the controller 60) having an actuator being configured to generate the assist torque (the driving module 30 would generate a torque to drive a thigh movement); a control box disposed above the hip of the user on the body-worn component (part 60, shown in figure 2, is a control box), the control box accommodating the torque generation unit and a controller configured to control the torque generation unit (the control box would accommodate the torque generating unit and the controller as both of these units are connected 
However, Lee does not explicitly teach that the thigh belt is inserted through the slits; and a length of the slits in the thigh extending direction is greater than a length of the thigh belt in the thigh extending direction such that the thigh belt inserted through the slits is slidable along the thigh extending direction of the slits. Instead, Hayama does disclose a belt 74 that would be at the thigh of the user that would extend through a plurality of slits (around parts 76B in figure 1). Here, the slits are shown to be longer than the length of the thigh belt in the thigh extending direction as the belt would pass through the slits at part 76. 
This modification would obvious to one of ordinary skill at the time of filing as the device of Hayama is teaching an alternative means to secure an assist device to the thighs of the user.  As Hayama and Lee are both assist devices that would drive a thigh of a user (as disclosed in both abstracts), the thigh engaging portion of Hayama can be used to replace the thigh engaging portion of Lee while providing knowable results. The device of Hayama also has a benefit as the engagement between the belt 74 and the slits of part 76 and 76B would allow for a user to adjust part 74 to fit around a thigh of a user. It would have been obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as 
From here, Lee in view of Hayama does not teach that the slits that are integrally formed therein to extend along a thigh extending direction or that the belt is slidable along a direction that is perpendicular to the thigh extending direction of the slits. Instead, Endo does disclose slits that are integrally formed therein to extend along a thigh extending direction (as per figure 1, shown in annotated figure 4, the thigh belts parts 9R and 9L pass through slits on parts 8R and 8L, labeled in annotated figure 1. The slits are also depicted to extend along the thighs of the user in annotated figure 1) and that the belt is slidable along a direction that is perpendicular to the thigh extending direction of the slits (in figure 1 and annotated figure 1, the belt that wraps around the thigh extends outward and would wrap around the femoral part of the user as per [0038]. As such, it is argued that the belt would need to be capable of extending from the slits of the device in a perpendicular direction.  It is also argued that the extension would require a sliding as the belt femoral belt of Endo appears to be sliding through the slits to adjust the length of the belt around the femoral part of the wearer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slit and belt arrangement of Endo in place of the belt and slit arrangement of Lee in view of Hayama for the purpose of providing an alternative means to secure the user of the device of Lee in view of Hayama around the thighs of the user, as detailed in [0038]-[0039] of Endo. 

    PNG
    media_image1.png
    801
    572
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Lee further teaches the assist device according to claim 1, wherein the power transmission unit includes a cable and a tension adjustment part configured to adjust tension of the cable (the power transmission unit can be a cable or a wire as per [0067]. If the power transmission unit is a cable, a tension adjustment by the driving module would be required to then drive movement of the thigh).
Regarding claim 3, Lee further teaches the assist device according to claim 1, wherein: the body-worn component includes a lower back support part worn around the hip of the user (figure 2 part 20 is on the lower back part of the user.  These parts would also extend to the hip of the user); the thigh unit includes a right thigh unit worn on a right thigh of the user and a left thigh unit worn on a left thigh of the user (being the right part 56 and the left part 56 in figure 1); the right thigh unit is mounted on the lower back support part via a right hip base (the right thigh unit 56 is mounted to the lower back support via attachment by parts 52 and 44 in figure 1), the right hip base is connected to a right hip portion of the lower back support part (part 52 in figure 1 would connect to the right hip portion 120 in figure 3); the left thigh unit is mounted on the lower back support part via a left hip base (the left thigh unit 56 is mounted to the lower back .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arzanpour (US Pub No.: 2018/0325776) teaches a lower body assist device with a plurality of straps, including part 1 in figure 3. Takenaka (US Pub No.: 2018/0125692) teaches a lower body assist device with a strap at part B with slits about part 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774